Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  132626                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 132626
                                                                   COA: 260637
                                                                   Wayne CC: 04-007684-01
  MICHAEL JERELL KING,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 12, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2007                      _________________________________________
           p0319                                                              Clerk